1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
      LASEAN JACKSON,                         Case No. 5:20-cv-02179-AB (GJS)
12
                    Plaintiff,
13                                            JUDGMENT
              v.
14
      COUNTY OF SAN BERNARDINO,
15    et al.,
16                  Defendants.
17
18         Pursuant to the Court’s Order Dismissing Action Without Prejudice,

19         IT IS ADJUDGED that the above-captioned case is dismissed without

20   prejudice.

21
22   DATED:        June 29, 2021          _______________________________
23                                        ANDRÉ BIROTTE JR.
                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
